Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-1
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9155
                                                                   Page: 1Page 1 of 27(1 of 27)




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: April 03, 2020

  Mr. John G. Adam
  Mr. Stuart M. Israel
  Legghio & Israel
  306 S. Washington, Suite 600
  Royal Oak, MI 48067

  Mr. Kenneth Winn Allen
  Mr. Craig Scott Primis
  Kirkland & Ellis
  1301 Pennsylvania Avenue, N.W.
  Washington, DC 20004

  Mr. William Arthur Wertheimer Jr.
  Law Office
  30515 Timberbrook Lane
  Bingham Farms, MI 48025

                       Re: Case Nos. 18-1471/18-1975/18-1976, UAW, et al v. Honeywell Intl, Inc.
                           Originating Case No. : 2:11-cv-14036

  Dear Counsel,

     The court today announced its decision in the above-styled cases.

      Enclosed is a copy of the court's opinion together with the judgment which has been entered
  in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                   Yours very truly,

                                                   Deborah S. Hunt, Clerk



                                                   Cathryn Lovely
                                                   Deputy Clerk
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-1
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9156
                                                                   Page: 2Page 2 of 27(2 of 27)



  cc: Mr. David J. Weaver

  Enclosures

  Mandate to issue.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9157
                                                                   Page: 1Page 3 of 27(3 of 27)



                              RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                          File Name: 20a0107p.06

                       UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT


   INTERNATIONAL UNION, UNITED AUTOMOBILE,                    ┐
   AEROSPACE        AND      AGRICULTURAL       IMPLEMENT     │
   WORKERS OF AMERICA (UAW); THOMAS BODE,                     │
   BRUCE EATON, WILLIAM BURNS, PETER ANTONELLIS,              │
   and LARRY PRESTON, for themselves and others               │
   similarly situated,                                        >     Nos. 18-1471/1975/1976
                                                              │
                     Plaintiffs-Appellees/Cross-Appellants,   │
                                                              │
          v.                                                  │
                                                              │
                                                              │
   HONEYWELL INTERNATIONAL, INC.,                             │
                 Defendant-Appellant/Cross-Appellee.          │
                                                              ┘

                            Appeal from the United States District Court
                           for the Eastern District of Michigan at Detroit.
                    No. 2:11-cv-14036—Denise Page Hood, Chief District Judge.

                                         Argued: June 19, 2019

                                   Decided and Filed: April 3, 2020

                Before: GILMAN, STRANCH, and NALBANDIAN, Circuit Judges.
                                          _________________

                                               COUNSEL

  ARGUED:        K. Winn Allen, KIRKLAND & ELLIS LLP, Washington, D.C., for
  Appellant/Cross-Appellee. John G. Adam, LEGGHIO & ISRAEL, P.C., Royal Oak, Michigan,
  for Appellees/Cross-Appellants. ON BRIEF: K. Winn Allen, Craig S. Primis, P.C., Matthew P.
  Downer, KIRKLAND & ELLIS LLP, Washington, D.C., for Appellant/Cross-Appellee. John G.
  Adam, Stuart M. Israel, LEGGHIO & ISRAEL, P.C., Royal Oak, Michigan, William
  Wertheimer, LAW OFFICE OF WILLIAM WERTHEIMER, Brooklyn, New York, for
  Appellees/Cross-Appellants.

         NALBANDIAN, J., delivered the opinion of the court in which GILMAN, J., joined, and
  STRANCH, J., joined in part. STRANCH, J. (pp. 19–24), delivered a separate opinion
  concurring in part and dissenting in part.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9158
                                                                   Page: 2Page 4 of 27(4 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                         Page 2


                                         _________________

                                              OPINION
                                         _________________

         NALBANDIAN, Circuit Judge. For decades, Honeywell International (Honeywell) and
  its employees entered into collective bargaining agreements (CBAs) in which Honeywell
  promised to cover the full cost of its retirees’ health insurance premiums. That changed for
  certain retirees in 2003, when the parties negotiated a CBA obligating Honeywell to pay “not
  . . . less than” a specified amount beginning in 2008. This dispute largely turns on the meaning of
  that revision to Honeywell’s commitment. The retirees argue that: (1) the pre-2003 CBAs vested
  lifetime, full-premium benefits for all pre-2003 retirees, and (2) the 2003, 2007, and 2011
  CBAs vested—at a minimum—lifetime, floor-level benefits for the remaining retirees.
  Honeywell maintains that none of the CBAs vested lifetime benefits of any kind, and the CBAs’
  “not . . . less than” language simply ended the company’s obligation to make full-premium
  contributions.

         In two summary judgment orders, the district court decided that: (1) none of the CBAs
  vested lifetime benefits; (2) the “not . . . less than” language did not end Honeywell’s obligation
  to make full-premium contributions until each CBA’s expiration date; and (3) Plaintiffs’ claims
  that Honeywell had taken certain “windfall” advantages at the expense of retirees were moot.
  We agree with the district court’s first conclusion, disagree with its second conclusion, and reject
  Plaintiffs’ windfall claims on the merits. We therefore affirm in part and reverse in part.

                                                   I.

         Beginning in 1965, Honeywell and the United Auto Workers (UAW) labor union
  negotiated a series of CBAs in which Honeywell agreed to pay “the full [healthcare benefit]
  premium or subscription charge applicable to the coverages of [its] pensioner[s]” and their
  surviving spouses. (R. 101-2, 1965 CBA at PageID 6469.) Over the next four decades, each
  successive CBA likewise guaranteed full-premium contributions on behalf of pensioners and
  their surviving spouses. Each CBA also contained a general durational clause stating that the
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9159
                                                                   Page: 3Page 5 of 27(5 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                    Page 3


  agreement would expire on a specified date and time, after which the parties would negotiate a
  new CBA.

           When the 1999 CBA expired in 2003, Honeywell’s negotiators met with the UAW to
  discuss the company’s payment obligation in the next agreement. In a March 2003 presentation
  titled “The Cost of Benefits,” Honeywell emphasized the effect of rising retiree medical costs on
  its bottom line and concluded that “[c]ost controls” were “required . . . to remain competitive.”
  (R. 60-4, UAW Master Labor Negotiations at PageID 3122.) Those controls were necessary in
  part because Financial Accounting Standard (FAS) 106 “required publicly traded companies to
  ‘recognize [immediately] a liability for the present value of all of their future payments for
  retiree health care expenditures [], rather than including these costs on the company’s balance
  sheet on a pay-as-you-go basis.’” (Def.-Appellant Br. at 11–12 (quoting Wood v. Detroit Diesel
  Corp., 607 F.3d 427, 428–29 (6th Cir. 2010)).) The company thus proposed setting a “limit” on
  Honeywell’s contribution for all retirees going forward. (R. 58-8, UAW – Honeywell Master
  Negotiations at PageID 2925.) With this limit in place, Honeywell could reduce its recognized
  FAS liabilities to the minimum required payment.

           The UAW negotiators objected to this limit, in part because they believed the pre-2003
  CBAs had vested lifetime, full-premium benefits for pre-2003 retirees.         This meant that
  Honeywell had no right to reduce its contribution (at least with respect to those retirees). But
  Honeywell insisted that none of the CBAs had vested lifetime benefits. Richard Atwood, the
  UAW’s lead negotiator, recalled that “the parties could not agree whether [the full-premium
  benefits were vested] or were not,” and believed that “the only other place to settle that
  [disagreement] would be in court.” (R. 181-2, Atwood Dep. at PageID 9044.) Eric Warren, one
  of Honeywell’s negotiators, testified that he told Atwood that the pre-2003 CBAs did not vest
  full-premium benefits because the “UAW master contracts expired at the end of each contract
  and we renegotiated benefits . . . in each bargaining session.” (R. 98-7, Warren Tr. at PageID
  6063.)

           Rather than reach a common understanding, however, the parties settled on language that
  left open whether the pre-2003 CBAs had vested full-premium benefits. This new language
  provided:
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9160
                                                                   Page: 4Page 6 of 27(6 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                     Page 4


         The Company’s contribution for health care coverage after 2007 for present and
         future retirees, their dependents, and surviving spouses covered under the UAW
         Honeywell Master Agreement shall not be less than (A) the actual amount of the
         Company’s retiree health care contribution in 2007 or (B) the Company actuary’s
         2003 estimate of the Company’s retiree health care contribution in 2007,
         whichever is greater. As stated above, this limit will be a mandatory subject of
         bargaining for 2007 UAW Honeywell Master Negotiations and for all future
         UAW Honeywell Master Negotiations. Notwithstanding such negotiations, the
         Company’s contributions shall not be less than the greater of: (A) the actual
         amount of the Company’s retiree health care contribution in 2007 or (B) the
         Company actuary’s 2003 estimate of the Company’s retiree health care
         contribution in 2007.
         The above limit on Company retiree healthcare contributions will not apply to any
         year prior to calendar year 2008.

  (R. 168-2, 2003 Agreement Regarding Insurance at PageID 7907.) According to Atwood, the
  purpose of this language was to preserve some measure of vested benefits even if the UAW later
  failed to convince Honeywell (or, if necessary, a court) that the pre-2003 CBAs had vested full-
  premium benefits. But if the UAW did eventually secure those benefits, then the “shall not be
  less than” language would not be “applicable to [pre-2003] retirees at all” because those retirees
  would have vested full-premium benefits under the prior CBAs. (R. 181-2, Atwood Dep. at
  PageID 9050–55.)

         The parties included the same language when they renegotiated the CBA in 2007, though
  they pushed back the implementation date to “calendar year 2012.” (R. 53-10, 2007 Mem. of
  Settlement at PageID 2380.) When the parties met to renegotiate in 2011, the UAW restated its
  position that the pre-2003 retirees were “entitled to 100% company paid health insurance”
  because the pre-2003 CBAs had already vested full-premium benefits; but for those who retired
  in 2003 or after, the union conceded that “[t]he company contribution amount [would] be limited
  to the amounts described in the 2003 and 2007 agreements.” (R. 59-9, 2011 Master Union
  Proposals at PageID 3048.) The parties again agreed to disagree on whether the pre-2003 CBAs
  had vested full-premium benefits.      And they later signed a “Memorandum of Terms of
  Settlement” that incorporated, in relevant part, the language of the 2007 agreement. (Def.-
  Appellant Br. at 18; see also R. 26, Answer to Compl. at PageID 911.)
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9161
                                                                   Page: 5Page 7 of 27(7 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                       Page 5


          What’s more, the 2003, 2007, and 2011 CBAs all contained general durational clauses
  like the pre-2003 CBAs before them. The CBAs also attached an Insurance Agreement, which
  governed the essential terms of the retirees’ healthcare benefits. And the Insurance Agreement
  contained its own specific durational clause, which said that it would end on the same day and at
  the same time as the general durational clause of each CBA.

          In anticipation of the contribution limit’s effective date of January 2012, both parties filed
  suit. Honeywell first sued in the District of New Jersey, seeking a declaratory judgment that the
  contribution limit applied to all retirees, including those who retired before the 2003 CBA. The
  UAW filed suit in the Eastern District of Michigan, arguing that the floor-level requirement
  (1) did not apply to pre-2003 retirees and (2) established only a minimum payment obligation for
  post-2003 retirees, without modifying Honeywell’s prior commitment to make full-premium
  contributions to all retirees.

          The New Jersey lawsuit was dismissed, and the parties’ claims were consolidated in the
  Eastern District of Michigan. Both parties later filed motions for summary judgment, after
  which the litigation stalled for several years.      Although Honeywell at first abstained from
  enforcing the contribution limit while litigation was pending, the company began imposing the
  limit on post-2003 retirees in 2014 and on pre-2003 retirees in 2015. The 2011 CBA expired in
  2016, after which the parties signed the 2017 CBA. This agreement, unlike the others, did not
  provide for any healthcare benefits. But Honeywell did not immediately stop making floor-level
  contributions.

          The district court ruled on the parties’ summary judgment motions in March 2018. In
  this order, the court determined that the pre-2003 CBAs did not vest lifetime, full-premium
  benefits for the pre-2003 retirees. The court reasoned that each CBA had a general durational
  clause and, “absent an express clause providing that retirees are entitled to vested lifetime health
  care benefits, CBAs do not vest retirees with lifetime health care benefits when the general
  durational clause is for the term of the agreement.” (R. 161, Order Regarding Various Mots. at
  PageID 7810–11.) As for the contribution limit, the court held that the CBA’s “shall not be less
  than” language did not end Honeywell’s obligation to make full-premium contributions. The
  court reasoned that this language “simply memorialize[d] the parties’ commitment that the
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9162
                                                                   Page: 6Page 8 of 27(8 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                      Page 6


  ‘actual 2007 amount/2003 estimate amount’ be ‘a mandatory subject[] of bargaining’ in all
  future UAW Honeywell Master Negotiations.” (Id. at PageID 7799.) Because the parties had
  not agreed on the actual or estimated 2007 amount in the CBAs themselves, the court decided
  “that the ‘full premium’ provision [was] the only binding agreement between the parties with
  respect to” the 2003, 2007, and 2011 CBAs. (Id.) The court thus ordered Honeywell to
  reimburse retirees for any co-payments they made during the 2011 CBA in which the company
  had enforced the contribution limit.

         A week after the district court issued its summary-judgment order, Honeywell sent a
  letter to its retirees stating that it had “no legal obligation to continue providing retiree medical
  coverage” of any kind and announcing its “intent to terminate the retiree medical and
  prescription drug coverage currently provided . . . effective July 31, 2018.” (R. 168-11, Apr.
  2018 Letter at PageID 7963.) The UAW responded by filing a second motion for summary
  judgment. The union maintained that even if the pre-2003 CBAs had not vested lifetime,
  full-premium benefits, the 2003 CBA’s “shall not be less than” language had at least vested
  lifetime, floor-level benefits. The district court denied the UAW’s motion, finding “no
  indication, express or implied, that retirees were entitled to” vested floor-level benefits. (R. 186,
  Order Den. Pls.’ Mot for Summ. J. at PageID 9139.) The court explained that the CBA’s “shall
  not be less than” language addressed only “the parties’ intentions and aspirations, neither of
  which are sufficient to convey upon [the retirees] the benefits they claim.” (Id.)

                                                   II.

         The district court’s two summary judgment orders are the subject of this appeal.
  Honeywell challenges the district court’s finding that the floor-level limit did not end its
  obligation to make full-premium contributions during the life of the 2011 CBA—the CBA where
  the limiting language introduced in 2003 finally went into effect. The UAW appeals the district
  court’s decision that the pre-2003 CBAs did not vest lifetime, full-premium benefits for pre-2003
  retirees and that the 2003, 2007, and 2011 CBAs did not vest lifetime, floor-level benefits for the
  remaining retirees. Finally, the UAW argues that remand is necessary because the district court
  improperly denied its claim that Honeywell took certain “windfall” financial advantages at the
  expense of retirees.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9163
                                                                   Page: 7Page 9 of 27(9 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                      Page 7


         Summary judgment is appropriate when “there is no genuine dispute as to any material
  fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is
  material when it “might affect the outcome of the suit under the governing law,” and a dispute is
  genuine when “the evidence is such that a reasonable jury could return a verdict for the
  nonmoving party.” McKay v. Federspiel, 823 F.3d 862, 866 (6th Cir. 2016) (quoting Anderson v
  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In cases “where, as here, the parties filed
  cross-motions for summary judgment, ‘the court must evaluate each party’s motion on its own
  merits, taking care in each instance to draw all reasonable inferences against the party whose
  motion is under consideration.’” Id. (quoting Taft Broad. Co. v. United States, 929 F.2d 240,
  248 (6th Cir. 1991)).

                                                  III.

                                                  A.

         Ever since the Supreme Court overturned this Circuit by issuing M&G Polymers USA,
  LLC v. Tackett, 135 S. Ct. 926 (2015), we have looked to the general durational clause to specify
  the end date of each benefit provided for in a CBA.

         We do so to obey Tackett’s command that we interpret CBAs under “ordinary principles
  of contract law.” Id. at 930. This means not doing what we used to do under UAW v. Yard-Man,
  Inc., 716 F.2d 1476 (6th Cir. 1983), and its progeny. Those cases “plac[ed] a thumb on the scale
  in favor of vested retiree benefits in all collective-bargaining agreements.” Tackett, 135 S. Ct. at
  935. Applying ordinary contract-law principles means applying general durational clauses, which
  we had not done before Tackett. See id. at 936. By not applying those clauses, our Yard-Man
  cases “distort[ed] the text of the agreement and conflict[ed] with the principle of contract law
  that the written agreement is presumed to encompass the whole agreement of the parties.” Id.

         Tackett unleashed “an earthquake in our caselaw[.]” Zino v. Whirlpool Corp., 763 F.
  App’x 470, 471 (6th Cir. 2019). Since then, we have almost always concluded that a CBA with
  a general durational clause unambiguously does not vest healthcare benefits for retirees beyond
  the life of the agreement. See, e.g., id. at 472; IUE-CWA v. Gen. Elec. Co., 745 F. App’x 583,
  593–96 (6th Cir. 2018); Fletcher v. Honeywell Int’l, Inc., 892 F.3d 217, 226–28 (6th Cir. 2018);
Case 2:11-cv-14036-DPH-DRG
               Case: 18-1471 ECF
                             Document:
                                 No. 19355-2
                                          filed 04/03/20
                                                Filed: 04/03/2020
                                                           PageID.9164
                                                                   Page: Page
                                                                         8    10 of (10
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                      Page 8


  Cooper v. Honeywell Int’l, Inc., 884 F.3d 612, 623 (6th Cir. 2018); Watkins v. Honeywell Int’l
  Inc., 875 F.3d 321, 326 (6th Cir. 2017); Serafino v. City of Hamtramck, 707 F. App’x 345, 354
  (6th Cir. 2017); Cole v. Meritor, Inc., 855 F.3d 695, 701–02 (6th Cir. 2017); Gallo v. Moen Inc.,
  813 F.3d 265, 269–74 (6th Cir. 2016).

         There have been only two attempted departures from this pattern: Reese v. CNH Indus.
  N.V., 854 F.3d 877 (6th Cir. 2017), overruled by CNH Indus. N.V. v. Reese, 138 S. Ct. 761
  (2018), and UAW v. Kelsey-Hayes Co., 854 F.3d 862 (6th Cir. 2017), overruled by Kelsey-Hayes
  Co. v. UAW, 138 S. Ct. 1166 (2018). In both cases we held that the CBAs were ambiguous,
  causing us to consider extrinsic evidence despite the presence of a general durational clause. See
  Reese, 854 F.3d at 879; Kelsey-Hayes, 854 F.3d at 869. And in both cases we held that the
  extrinsic evidence supported the retirees’ claims.      Reese, 854 F.3d at 879; Kelsey-Hayes,
  854 F.3d at 871.

         Neither decision remained good law for long. In a per curiam opinion, the Supreme
  Court summarily reversed our decision in Reese. 138 S. Ct. at 761. And just six days later, the
  Court summarily vacated our decision in Kelsey-Hayes and remanded “for further consideration
  in light of” its decision in Reese. Kelsey-Hayes, 138 S. Ct. at 1167. We would later remark that
  “[t]he Supreme Court’s reversal in Reese and remand in Kelsey-Hayes are powerful indications
  that general durational clauses should dictate when benefits expire, unless an alternative end date
  is provided.” Cooper, 884 F.3d at 618.

         And we would eventually settle on “a clear rule—a CBA’s general durational clause
  applies to healthcare benefits unless it contains clear, affirmative language indicating the
  contrary.”   Fletcher, 892 F.3d at 223.        “Put differently, Fletcher outlines a threshold
  requirement: either a CBA says clearly and affirmatively—that is, unambiguously—that its
  general durational clause doesn’t control the termination of healthcare benefits, or the clause
  controls.” Zino, 763 F. App’x at 472. That is not to say that a CBA requires “clear vesting
  language in order to vest benefits.” Id. Vesting language, however, “differs from language
  disconnecting specific benefits from a general durational clause, and Fletcher requires the latter,
  not the former.” Id.
Case 2:11-cv-14036-DPH-DRG
               Case: 18-1471 ECF
                             Document:
                                 No. 19355-2
                                          filed 04/03/20
                                                Filed: 04/03/2020
                                                           PageID.9165
                                                                   Page: Page
                                                                         9    11 of (11
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                     Page 9


         Our post-Tackett caselaw offers clues about what disconnecting language looks like.
  That language probably includes statements saying “clearly and affirmatively that the relevant
  general durational clause doesn’t control the termination of healthcare benefits—whether by
  reference to the general durational clause itself or by other language stating explicitly that
  healthcare benefits continue past the relevant agreement’s expiration.” Id.; see also Fletcher,
  892 F.3d at 224. It also likely includes language that explicitly provides an alternative end date
  for health benefits. See Cooper, 884 F.3d at 617 (“[B]ecause the Gallo CBA did not specify an
  alternative end date for healthcare benefits, the CBA’s general durational clause controlled.”).

         In any event, we know that none of the language in any of the CBAs here satisfies the
  Fletcher rule because that is what our precedents dictate. Without an unambiguous vesting
  clause, the general durational clause here controls under Fletcher.

                                                     B.

         We first consider whether the pre-2003 CBAs vested lifetime benefits for Honeywell’s
  pre-2003 retirees. Although the UAW focused on this claim for many years in the litigation
  below—most of which took place before the Supreme Court’s decisions in Tackett and Reese—it
  devotes less attention to this argument on appeal. That is likely because the pre-2003 CBAs use
  the same language that our court and the Supreme Court have recently found inadequate to
  demonstrate an intent to vest lifetime benefits.

         The pre-2003 CBAs stated that Honeywell would pay “the full premium or subscription
  charge applicable to the coverages of [its] pensioner[s]” and their surviving spouses. (See
  R. 101-2, 1965 CBA at PageID 6469.) But each CBA also contained a general durational clause
  stating that the agreement’s terms would expire on a specified date and time. The UAW tries to
  overcome these durational clauses by citing each CBA’s requirement that (1) Honeywell would
  pay healthcare benefits as long as the retirees were “receiving a monthly pension,” (2) the
  retirees’ surviving spouses would receive benefits, and (3) the retirees would receive Medicare
  Part B reimbursement. (Pls.-Appellees Br. at 32.)

         These are all terms that we have found insufficient to disconnect retiree benefits from a
  CBA’s durational clause. See, e.g., Fletcher, 892 F.3d at 225–28 (finding that the CBA that tied
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9166
                                                                   Page: 10
                                                                         Page 12 of (12
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                     Page 10


  eligibility to pensioner status and provided benefits to surviving spouses could not overcome
  durational clause); Cole, 855 F.3d at 701; Gallo, 813 F.3d at 274 (reaching the same conclusion
  where the CBA also provided Medicare Part B coverage); Gen. Elec., 745 F. App’x at 598. And
  the UAW offers no basis for distinguishing those cases from this one. We therefore affirm the
  district court’s decision that the pre-2003 CBAs did not vest lifetime, full-premium benefits.

                                                   C.

         We next consider whether the 2003 to 2011 CBAs vested lifetime, floor-level benefits.
  As noted above, those CBAs provided:

         The Company’s contribution for health care coverage after 2007 for present and
         future retirees, their dependents, and surviving spouses covered under the UAW
         Honeywell Master Agreement shall not be less than (A) the actual amount of the
         Company’s retiree health care contribution in 2007 or (B) the Company actuary’s
         2003 estimate of the Company’s retiree health care contribution in 2007,
         whichever is greater. As stated above, this limit will be a mandatory subject of
         bargaining for 2007 UAW Honeywell Master Negotiations and for all future
         UAW Honeywell Master Negotiations. Notwithstanding such negotiations, the
         Company’s contributions shall not be less than the greater of: (A) the actual
         amount of the Company’s retiree health care contribution in 2007 or (B) the
         Company actuary’s 2003 estimate of the Company’s retiree health care
         contribution in 2007.

  (R. 97-18, 2003 Agreement Regarding Insurance at PageID 5655).

         Plaintiffs argue that this language vested them with floor-level benefits. And they make
  special note of the language stating that, “[n]otwithstanding [future] negotiations, [Honeywell’s]
  contributions shall not be less than [a certain amount.]” (See Pls.-Appellees Br. at 19–30; see
  also Pls.-Appellees Reply Br. at 3.)

         Plaintiffs’ arguments fail because this language does not unambiguously disconnect
  Honeywell’s contribution requirement from the CBA’s general durational clause. Simply put,
  this language does not say, clearly and affirmatively, that the CBA’s general durational clause
  does not control. See Fletcher, 892 F.3d at 223. It neither says that “by reference to the
  . . . clause itself,” nor does it say “explicitly that healthcare benefits continue past the relevant
  agreement’s expiration.” Zino, 763 F. App’x at 472 (emphasis added). Thus, under Fletcher, the
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9167
                                                                   Page: 11
                                                                         Page 13 of (13
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                     Page 11


  general durational clause controls the termination of retiree healthcare benefits in the 2003 to
  2011 CBAs.

         That is doubly true here because the Insurance Agreement, which governs the specific
  terms of retirees’ healthcare benefits, has its own specific durational clause.         That clause
  terminated the Insurance Agreement at the same time that the general durational clause
  terminated the overall CBA. We have noted that a specific durational clause of this kind renders
  a contract unambiguous against vesting.         See Watkins, 875 F.3d at 323–25.           And we
  acknowledged as much even in Reese, 854 F.3d at 883 (“[I]f the CBA clearly stated that the
  general-durational clause was intended to govern healthcare benefits, the CBA would most likely
  be unambiguous.”).

         That said, we have repeatedly suggested that a specific durational clause containing a
  later end date than the end date within the general durational clause disconnects the benefits
  from the latter clause. Gen. Elec., 745 F. App’x at 595 (“[A]bsent some strong indication within
  the four corners of the agreement itself—perhaps, a specific-durational clause that applied to
  certain provisions but not others—the contractual rights and obligations under a CBA terminate
  along with the CBA.” (quoting Serafino, 707 F. App’x at 352)); see also Gallo, 813 F.3d at 265
  (“Absent a longer time limit in the context of a specific provision, the general durational clause
  supplies a final phrase to every term in the CBA: ‘until this agreement ends.’”). But the specific
  durational clause here does precisely the opposite: It explicitly ties the health benefits to the end
  date in the general durational clause.

         As a result, the specific durational clause makes it twice as clear that the 2003 to 2011
  CBAs did not vest lifetime, floor-level benefits. And the supremacy clause in each Insurance
  Agreement makes it triply clear. That clause states: “In the event of any conflict between the
  provisions of the [Insurance] Plan and the provisions of this Agreement, the provisions of this
  Agreement will supersede the provisions of the [Insurance] Plan to the extent necessary to
  eliminate such conflict.” (R. 97-18, 2003 Agreement Regarding Insurance at PageID 5593.)
  Each supremacy clause made the above-excerpted limiting language in the Insurance Plan
  subordinate to the Insurance Agreement. So even if the floor-level limits suggest that benefits
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9168
                                                                   Page: 12
                                                                         Page 14 of (14
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                      Page 12


  continue past the CBA’s termination, the supremacy clause in each CBA slams the door shut on
  that interpretation.

          What, then, are we to make of the fact that the limiting language in the 2003 to 2011
  CBAs contemplated that benefits would continue after the CBAs expired? Similarly, what are
  we to make of the fact that, as least for the 2003 and 2007 CBAs, the limits weren’t even
  supposed to take effect until after the contracts expired?

          The answer, according to our caselaw, is not much. As we discuss below, the purpose of
  this provision was to limit or cap Honeywell’s contribution going forward. In doing so, the
  language evidenced the parties’ expectation or hope that the benefits would continue. See Gallo,
  813 F.3d at 269 (remarking that, for employers, “hope springs eternal” over amenable business
  conditions and stable healthcare costs); see also Cole, 855 F.3d at 701. But the language did not
  guarantee that the benefits would continue past the CBA’s expiration date. To hold otherwise
  would be to conflate “Honeywell’s exposure in the event healthcare benefits continue to be
  provided” with “the scope of retirees’ rights.” Cooper, 884 F.3d at 623.

          Time and time again, we have “rejected . . . reliance on contribution cap clauses to
  indicate vesting.” Gen. Elec., 745 F. App’x at 597. In Cole, we said that the caps meant the
  parties “contemplated that retiree healthcare benefits would continue.” 855 F.3d at 701. But we
  also noted that “the continuation of retiree healthcare would have been consistent with every
  CBA renewal since 1968.” Id. It made sense then that “[b]oth parties . . . anticipated that these
  caps would come into play based on this history of renewal.” Id. “But the fact that they
  anticipated, or even hoped, that these benefits would continue [did] not mean that [the company
  was] bound to provide these benefits for the life of the retirees.” Id.

          The same was true in Watkins, where we acknowledged that Honeywell had “a good
  reason . . . to adopt healthcare caps, even if caps take effect only far in the future[.]” 875 F.3d at
  327. That is “because companies must recognize as a liability on their balance sheet the present
  value of their anticipated future healthcare costs[.]” Id. And “caps keep companies from
  needing to recognize millions (or more) in future potential liability.” Id. (citing Wood, 607 F.3d
  at 428–29).
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9169
                                                                   Page: 13
                                                                         Page 15 of (15
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                     Page 13


         We made the same point in Cooper (where Honeywell was the defendant). See 884 F.3d
  at 623. We explained that “the future-effect nature of the caps is an unsurprising product of
  collective bargaining.” Id. “That the caps” take effect in the future “might well mean that
  Honeywell could only secure a contribution cap by offering to delay its implementation.” Id.
  “To nevertheless infer an intent to vest from the cap’s future effect,” we said, “is possible only
  by invoking Yard-Man’s illicit inferences[.]” Id.

         Although the caps here function as a floor as well, that is immaterial to the analysis.
  The point is that caps and floors deal with how much the company owes “in the event healthcare
  benefits continue to be provided[.]” Id. They do not speak to whether those benefits vested.
  See id.; Zino, 763 F. App’x at 472. No matter if the parties agree to caps or floors, the inquiry
  remains whether the CBA shows an “unambiguous[]” intent for benefits to vest.              Cooper,
  884 F.3d at 619. That’s because an analysis that reads vesting into the CBA wrongly places a
  “thumb on the scale in favor of vested retiree benefits[.]” Tackett, 135 S. Ct. at 935. In short, an
  agreement on the minimum, and not the maximum, a company could pay beneficiaries should
  benefits vest does not grant retirees an automatically vesting benefit. Concluding otherwise
  ignores the lessons of Yard-Man and Tackett.

         Most, if not all, of the reasons we recognize for not inferring an intent to vest based on
  future caps apply to this case. “For decades, Honeywell and the UAW repeatedly signed CBAs
  that required Honeywell to pay . . . for retiree healthcare benefits during the term of each
  successive contract.” (Def.-Appellant Br. at 2.) So “[b]oth parties understandably anticipated
  that these caps would come into play based on this history of renewal.” Cole, 855 F.3d at 701.
  And, as in Watkins and Cooper, the impetus for imposing these caps was accounting-related.
  The caps would help Honeywell manage the effect of Financial Accounting Standard 106. That
  standard requires companies to “recognize [immediately] a liability for the present value of all of
  their future payments for retiree health care expenditures [], rather than including these costs on
  the company’s balance sheet on a pay-as-you-go basis.” (Id. at 11–12 (quoting Wood, 607 F.3d
  at 428–29).) The record also strongly suggests that “Honeywell could only secure a contribution
  cap by offering to delay its implementation.” Cooper, 884 F.3d at 623. (See R. 58-7, 2003
  Mem. Terms of Settlement at PageID 2906.)
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9170
                                                                   Page: 14
                                                                         Page 16 of (16
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                   Page 14


         In sum, the cap language addressed in our precedents is “legally indistinguishable” from
  the limiting language we confront in “the present case.” Kelsey-Hayes, 854 F.3d at 874 (Gilman,
  J., dissenting). So we can conclude that such provisions “do not overcome the clear statement”
  against vesting supplied by the general durational clauses in the CBAs here. Watkins, 875 F.3d
  at 327. And that is even more true when, as here, specific durational clauses and supremacy
  clauses fortify those general durational clauses.       Thus, “even if we found in the caps
  [here, limits] some oblique evidence of an intent to vest benefits, that would not be enough to
  overcome the overwhelming indications to the contrary.” Cooper, 884 F.3d at 623.

         We therefore affirm the district court’s judgment that the limiting language in the 2003 to
  2011 CBAs did not vest retirees with lifetime, floor-level benefits.

                                                  D.

         We next address the trial court’s more limited determination that Honeywell had to pay
  the full cost of retiree healthcare under the 2011 CBA during its term. This issue centers on the
  Agreement’s “shall not be less than” language and whether the floor-level requirement’s
  effective date of January 2012 ended Honeywell’s obligation to make full-premium
  contributions. Of course, the CBA’s stipulation that Honeywell’s contribution “shall not be less
  than” this level alone did not set a maximum contribution amount. To hold otherwise would
  require us to conclude that “less” means “more.” But Honeywell does not ask us to make this
  illogical leap. The company instead claims that language in the CBAs makes clear that the floor-
  level requirement also set a “cap” on its payment obligation.

         The district court decided that the floor-level requirement “simply memorialize[d] the
  parties’ commitment that the ‘actual 2007 amount/2003 estimate amount’ be ‘a mandatory
  subject[] of bargaining’ in all future UAW Honeywell Master Negotiations.” (R. 161, Order
  Regarding Various Mots. at PageID 7799.) Because the parties did not identify the actual or
  estimated 2007 amount in the 2003, 2007, or 2011 CBAs, the court held “that the ‘full premium’
  provision [was] the only binding agreement between the parties with respect to” those
  agreements. (Id.)
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9171
                                                                   Page: 15
                                                                         Page 17 of (17
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976            UAW, et al. v. Honeywell Int’l, Inc.                       Page 15


          Recall that Honeywell did not begin enforcing this floor-level limit until 2014. The
  parties delayed the requirement’s effective date until January 2012—after the 2003 and 2007
  CBAs had expired—so Honeywell continued to make full-premium contributions during those
  CBAs’ terms. (See, e.g., R. 168-2, 2003 Agreement Regarding Insurance at PageID 7907.)
  Because Honeywell made full-premium contributions during the 2003 and 2007 CBAs, the only
  relevant question is whether the 2011 CBA ended Honeywell’s obligation to make full-premium
  contributions. And by the time the parties agreed to that CBA, it would have been impossible to
  “negotiate” Honeywell’s actual 2007 contribution, which had been made, or the 2003 actuary’s
  estimate, which had been calculated. At least neither party disputes as much. We therefore
  disagree with the district court’s conclusion that the floor-level requirement only
  “memorialize[d] the parties’ commitment” to negotiate the floor-level amount. (R. 161, Order
  Regarding Various Mots. at PageID 7799.)

          Given that these limits had a discernable meaning, the question becomes: Did they
  (as common sense would dictate) alter Honeywell’s obligations to make healthcare contributions
  when they began to go into effect during the 2011 CBA? Or, despite their limiting language, did
  they require Honeywell to keep making full-premium contributions as it had been obligated to do
  under the pre-2003 CBAs? Here, as often happens, the text tells us what we need to know.

          The plain language of each CBA shows that the provision aimed to limit Honeywell’s
  contribution going forward. The agreement itself calls the floor-level requirement a “limit” three
  times: first by referring to the “limit described below on Company retiree health care
  contributions,” then by adding that “this limit will be a mandatory subject of bargaining[,]” and
  then by stipulating that “[t]he above limit . . . will not apply to any year prior to” a specified date.
  (See R. 53-10, 2007 Mem. Settlement at PageID 2380.) The district court dismissed these terms
  because “the common meaning of ‘limit’ is ‘a restriction on the size or amount of something
  permissible or possible,’” which “does not necessarily suggest a maximum any more than a
  minimum.” (R. 161, Order Regarding Various Mots. at PageID 7800 (quoting Limit, MERRIAM-
  WEBSTER ONLINE DICTIONARY, https://www.merriam-webster.com/dictionary/limit (last visited
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9172
                                                                   Page: 16
                                                                         Page 18 of (18
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976               UAW, et al. v. Honeywell Int’l, Inc.                             Page 16


  March 26, 2018)).)1 But another common definition of “limit” is “the utmost extent.” Id. And
  in the context of this agreement, that definition makes more sense. If, as the district court found,
  the 2011 CBA unambiguously required Honeywell to make full-premium contributions up to the
  agreement’s 2016 expiration date, then the floor-level requirement—which stated that
  Honeywell’s payment “shall not be less than” a specified amount starting in 2012—would be a
  pointless obligation. No matter what this minimum “limit” imposed, Honeywell would still have
  to make full-premium contributions throughout the CBA’s term. Construing this “limit” as a
  “minimum” obligation would therefore render the floor-level requirement meaningless. See
  Gallo, 813 F.3d at 270 (noting that a CBA “should be read to give effect to all its provisions and
  to render them consistent with each other”).

          We hold, therefore, that this language unambiguously limited Honeywell’s obligation to
  pay only the floor-level contributions during the life of the 2011 CBA. And we reverse the
  district court’s contrary judgment.

                                                         E.

          Finally, the UAW argues that remand is necessary to address alleged “windfall” financial
  advantages taken by Honeywell at the expense of retirees. The union first argues that the
  Medicare subsidies paid annually to Honeywell in exchange for providing retiree prescription
  drug coverage should have been passed on directly to retirees in the form of reduced co-
  premiums. (See Pls.-Appellees Reply Br. at 14.) But the union cites no authority for the claim
  that Honeywell needed to do so. The relevant statute provides for “payment to the sponsor of a
  qualified retiree prescription drug plan[,]” 42 U.S.C.A. § 1395w-132(a)(1), and the
  corresponding regulation says only that “the sponsor” of such a plan will “receive[] a subsidy
  payment in the amount of 28 percent of the allowable retiree costs[.]” 42 C.F.R. § 423.886(a)(1).
  Neither provision states that the sponsor must pass those subsidies on by reducing co-premiums.
  Nor do any of the CBAs mention these Medicare subsidies or require that Honeywell apply



          1The   dictionary cited by the district court appears to have been updated in the last year—it now defines
  “limit” as, among other things, “something that bounds, restrains, or confines.” Limit, MERRIAM-WEBSTER ONLINE
  DICTIONARY, https://www merriam-webster.com/dictionary/limit (last visited March 27, 2020).
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9173
                                                                   Page: 17
                                                                         Page 19 of (19
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                      Page 17


  government subsidies directly to retirees’ co-premiums.           Without a basis for obligating
  Honeywell to give these funds to retirees, the UAW’s argument fails.

          The UAW next claims that Honeywell “unilaterally cancelled floor-level healthcare for
  retirees” who could not afford the insurance plan’s co-premiums, which “created a massive
  ‘windfall’ for Honeywell” because it no longer had to make the floor-level payment to those
  retirees. (Pls.-Appellees Br. at 42; Pls.-Appellees Reply Br. at 14–16.) In the first place, it is not
  clear that Honeywell “unilaterally cancelled” any retirees’ insurance, and the UAW cites no
  evidence to support this claim. Of course, if the retirees could not afford the plan’s co-premiums
  after Honeywell began making floor-level payments in 2014, they could not enroll in the plan.
  The union’s argument appears to be that, by imposing a co-payment obligation that some retirees
  could not afford—and thus forcing those retirees to enroll in a different insurance plan—
  Honeywell effectively cancelled their insurance.       But the only alternative to imposing that
  co-payment obligation, at least for the company-sponsored plan, would have been to contribute
  above the floor-level limit.    And for the reasons already explained, the 2011 CBA ended
  Honeywell’s commitment to make payments above that limit.

          The UAW points out that Honeywell also could have met its floor-level obligation
  through alternative arrangements that did not require retirees to enroll in the company-sponsored
  plan.   The union suggests, for example, that Honeywell could have entered into “Health
  Reimbursement Arrangements” where the company paid retirees a lump sum that they could use
  to pay for private insurance. (Pls.-Appellees Reply Br. at 15–16 (quoting 26 U.S.C. § 213(d)).)
  Even if true, the UAW once again cites no legal authority for the claim that Honeywell needed to
  create this arrangement. The CBAs do not obligate Honeywell to make floor-level payments
  directly to all retirees, no matter if they choose to enroll in a company-sponsored plan. Each
  CBA makes clear that these contributions apply only to retirees who choose coverage under the
  company-sponsored plan in place at the time or one negotiated by the parties in the future.
  Without a basis for requiring Honeywell to make contributions to retirees enrolled in other plans,
  this argument also fails.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9174
                                                                   Page: 18
                                                                         Page 20 of (20
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                 Page 18


                                                  IV.

         For these reasons, we AFFIRM the district court’s decision that (1) the pre-2003 CBAs
  did not vest lifetime, full-premium benefits, and (2) the 2003, 2007, and 2011 CBAs did not vest
  lifetime, floor-level benefits.   We also AFFIRM its dismissal of the UAW’s claim that
  Honeywell received windfall financial advantages. And we REVERSE its decision that the 2011
  CBA did not end Honeywell’s obligation to make full-premium contributions during the terms of
  that CBA. Finally, we REMAND this case to the district court for any further proceedings that
  might be needed to effectuate our opinion.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9175
                                                                   Page: 19
                                                                         Page 21 of (21
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                   Page 19


                 ______________________________________________________

                       CONCURRING IN PART AND DISSENTING IN PART
                 ______________________________________________________

      JANE B. STRANCH, Circuit Judge, concurring in part and dissenting in part. I concur with
  most of the majority’s opinion, but I respectfully dissent from its conclusion that Honeywell
  never guaranteed lifetime, floor-level benefits to retirees covered under the 2003, 2007, and 2011
  CBAs. Of course, relieving Honeywell of the commitment it made to these retirees—many of
  whom dedicated their working lives to the company—is unfair. But that unfairness has now
  become a part of our governing law. I do not fully join today’s decision, however, because
  I believe its floor-level benefits determination violates the Supreme Court’s express
  instruction that we apply “ordinary principles of contract law” to the interpretation of CBAs.
  M & G Polymers USA, LLC v. Tackett, 135 S. Ct. 926, 930 (2015).

         A. Yard-Man, Tackett, and Reese

         Some background is helpful. For years we applied a series of inferences, first adopted in
  UAW v. Yard-Man, Inc., to decide whether a CBA had vested lifetime healthcare benefits. See
  716 F.2d 1476, 1479–83 (6th Cir. 1983). In Tackett, the Supreme Court found that “those
  inferences conflict with ordinary principles of contract law.” 135 S. Ct. at 933. The Court thus
  dismantled Yard-Man and reminded this circuit to use “ordinary contract principles” to
  “ascertain the intentions of the parties.” Id. at 935 (quoting 11 R. Lord, Williston on Contracts
  § 30:2, p. 18 (4th ed. 2012)). For a few years, we assumed that Yard-Man’s inferences were still
  relevant to whether a CBA was ambiguous, even if they were not relevant to the ultimate
  question of whether the benefits had vested. See Reese v. CNH Indus. N.V., 854 F.3d 877, 882
  (6th Cir. 2017). But the Supreme Court disagreed once more—this time, it clarified that Tackett
  barred the use of those inferences for any purpose because they were “inconsistent with ordinary
  principles of contract law.” CNH Industrial v. Reese, 138 S. Ct. 761, 763 (2018) (quoting
  Tackett, 135 S. Ct. at 937). The Court then issued a renewed instruction to “comply with
  Tackett’s direction to apply ordinary contract principles” to the interpretation of CBAs. Reese,
  138 S. Ct. at 765.
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9176
                                                                   Page: 20
                                                                         Page 22 of (22
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976            UAW, et al. v. Honeywell Int’l, Inc.                      Page 20


            In our eagerness to run far away from the Yard-Man inferences that twice rankled the
  Supreme Court, we have forgotten what Tackett and Reese actually said. The Court did not
  instruct our circuit to canvass CBAs in search of reasons to deny healthcare benefits to retirees,
  however divorced those reasons might be from ordinary principles of contract law. The Court’s
  direction was much narrower: in interpreting CBAs, we must apply the very same principles of
  contract law that we use in the typical case, “at least when those principles are not inconsistent
  with federal labor policy.” Tackett, 135 S. Ct. at 933; see also Reese, 138 S. Ct. at 764.

            That, and only that, is what Tackett and Reese instructed. The “earthquake in our
  caselaw,” Zino v. Whirlpool Corp., 763 F. App’x 470, 471 (6th Cir. 2019), did not leave a crater
  in its wake. The foundations of contract law remain. And we cannot secure those foundations
  unless we “comply with Tackett’s direction to apply ordinary contract principles” to the
  interpretation of CBAs. Reese, 138 S. Ct. at 765.

            Our recent caselaw has struggled with this lesson and, in my estimation, it has stretched
  ordinary principles of contract law beyond the breaking point. Take Fletcher v. Honeywell
  International, Inc., 892 F.3d 217 (6th Cir. 2018). There we declared that “a CBA’s general
  durational clause applies to healthcare benefits unless it contains clear, affirmative language
  indicating the contrary.” Id. at 223. Where do Tackett and Reese direct us to presume that
  benefits are not vested absent a “clear, affirmative” statement of vesting? Nowhere. In fact,
  Reese says just the opposite: in keeping with ordinary contract principles, the Court tells us to
  consider all “explicit terms, implied terms, or industry practice” to determine a CBA’s meaning;
  and if those terms are “reasonably susceptible to at least two reasonable but conflicting
  meanings,” then we must “consult extrinsic evidence” before reaching a conclusion. 138 S. Ct.
  at 765.

            Mindful of this mismatch between Fletcher and Reese, we have tried to rescue Fletcher
  by interpreting it narrowly. In Zino, for example, we held that Fletcher’s clear-statement rule
  applies only to the application of a CBA’s general durational clause. See 763 F. App’x at 472.
  But “[i]f a CBA does unambiguously disconnect certain benefits from the agreement’s general
  durational clause, the agreement might well vest those benefits—even absent clear vesting
  language.” Id. That qualification perhaps brings us within earshot of ordinary principles of
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9177
                                                                   Page: 21
                                                                         Page 23 of (23
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976            UAW, et al. v. Honeywell Int’l, Inc.                 Page 21


  contract law. I assume in this dissent that we are bound by Fletcher’s clear-statement rule,
  subject to Zino’s clarification. But even accepting that Fletcher is somehow consistent with
  Reese, this court must still apply ordinary contract principles to decide whether the parties
  included “clear, affirmative language” disconnecting Honeywell’s guaranteed contribution from
  the CBA’s durational clause. Reese, 138 S. Ct. at 765; Fletcher, 892 F.3d at 223. I turn to that
  task.

          B. The Plain Language of the CBA

          The 2003 CBA was the first to include Honeywell’s floor-level payment obligation. That
  agreement made the following commitment:

          The Company’s contribution for health care coverage after 2007 for present and
          future retirees, their dependents, and surviving spouses covered under the UAW
          Honeywell Master Agreement shall not be less than (A) the actual amount of the
          Company’s retiree health care contribution in 2007 or (B) the Company actuary’s
          2003 estimate of the Company’s retiree health care contribution in 2007,
          whichever is greater. As stated above, this limit will be a mandatory subject of
          bargaining for 2007 UAW Honeywell Master Negotiations and for all future
          UAW Honeywell Master Negotiations. Notwithstanding such negotiations, the
          Company’s contributions shall not be less than the greater of: (A) the actual
          amount of the Company’s retiree health care contribution in 2007 or (B) the
          Company actuary’s 2003 estimate of the Company’s retiree health care
          contribution in 2007.
          The above limit on Company retiree healthcare contributions will not apply to any
          year prior to calendar year 2008.

  (emphases added). Ordinary principles of interpretation teach that the term “shall” creates a
  command, not a mere suggestion or aspiration. See, e.g., Lexecon Inc. v. Milberg Weiss Bershad
  Hynes & Lerach, 523 U.S. 26, 35 (1998) (“[T]he mandatory ‘shall’ . . . normally creates an
  obligation impervious to judicial discretion.”); United States v. Ostrander, 411 F.3d 684, 688
  (6th Cir. 2005) (“[The] assertion that ‘shall’ does not create a mandatory command simply flies
  in the face of standard interpretation.”).

          This contract language is different from language in our prior cases in several important
  respects. First, the parties agreed that this command would remain in effect “notwithstanding”
  “all future negotiations.” In Gallo, we determined the CBA’s suggestion that payments “shall
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9178
                                                                   Page: 22
                                                                         Page 24 of (24
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976          UAW, et al. v. Honeywell Int’l, Inc.                   Page 22


  continue” did not vest lifetime benefits because the agreement stated only “that healthcare
  benefits ‘shall continue . . . as indicated under the [specific CBA at issue],’” and thus the
  benefits incorporated that CBA’s durational clause. Gallo v. Moen, Inc., 813 F.3d 265, 273 (6th
  Cir. 2016). That incorporating language is not found in this CBA. The plain language here
  supports only one reasonable interpretation: the parties agreed that Honeywell’s floor-level
  payment could “not be less than” its actual or estimated 2007 contribution going forward,
  regardless of whether the company tried to back away from that commitment in any “future
  negotiations.”

         Just as notable is the fact that the floor-level obligation did not even take effect until
  January 1, 2008—almost eight months after the general durational clause’s expiration date of
  May 3, 2007. To make the general durational clause apply to these contributions, the majority
  must conclude that Honeywell’s negotiated commitment, notwithstanding any future
  negotiations, expired before it even began. That does not sound like an ordinary principle of
  contract law. See Gallo, 813 F.3d at 270 (explaining that a contract’s terms must be read “to
  render them consistent with each other”) (citing Mastrobuono v. Shearson Lehman Hutton, Inc.,
  514 U.S. 52, 63 (1995)). The majority relies on a series of cases involving “caps” placed on an
  employer’s hypothetical future contributions. In Cole v. Meritor, Inc., for example, we found
  that a CBA’s “hypothetical example[s]” of maximum coverage—which “show[ed] how [these]
  caps would apply to a worker retiring” on some future date—demonstrated only that the parties
  “anticipated, or even hoped, that these benefits would continue.” 855 F.3d 695, 701 (6th Cir.
  2017); see also Watkins v. Honeywell Int’l Inc., 875 F.3d 321, 327 (6th Cir. 2017) (“[T]hat the
  caps contemplated healthcare benefits into the future did not mean that Honeywell had promised
  to provide benefits forever.”); Cooper v. Honeywell Int’l, Inc., 884 F.3d 612, 623 (6th Cir. 2018)
  (finding “the future-effect nature of the caps [was] an unsurprising product of collective
  bargaining” but it was “unclear that the parties intended the cap to apply beyond the [then]-
  negotiated CBA”).

         Reliance on these cases misses the point. In each case, the “cap” at issue required only
  that the company’s payment could not be more than a specified amount going forward. That was
  a one-sided limitation that benefited only the company—it could still meet its obligation by
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9179
                                                                   Page: 23
                                                                         Page 25 of (25
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976            UAW, et al. v. Honeywell Int’l, Inc.                 Page 23


  making any contribution ranging from zero dollars to the maximum benefit. We have thus held
  that these “[c]ontribution caps function[ed] only as limiting provisions protecting Honeywell’s
  exposure in the event healthcare benefits continue[d] to be provided,” but “they d[id] not speak
  to the scope of retirees’ rights.” Id.

         The language enacting the benefit promised here does speak to the retirees’ rights and it
  is not “immaterial” that the negotiated language sets a benefit floor. Such commitment is
  precisely the opposite of that addressed in Cole, Watkins, and Cooper—rather than stipulate that
  Honeywell’s payment and accounting obligations could not be more than a specified amount, the
  2003 CBA requires that Honeywell’s ongoing contribution “shall not be less than” a hard-dollar
  amount.     This agreed-upon commitment begins not with Honeywell’s right to make a
  contribution from zero up to a capped amount, but with the requirement that Honeywell make the
  actual or estimated 2007 payment. Nor is it “unclear . . . [whether] the parties intended the cap
  to apply beyond the [2003]-negotiated CBA,” id.—the agreement states unequivocally that the
  floor-level payment must continue “notwithstanding” “all future” negotiations. As Honeywell
  itself admitted in its briefing, this language created a reciprocal benefit for Honeywell and its
  retirees by “serv[ing] as both a maximum and a minimum on benefits: Honeywell could not pay
  less than its 2007 costs, but it also was not obligated to pay more than that.” The majority
  ignores the parties’ negotiated choice of the term “less,” not the term “more” of Cole, Watkins,
  and Cooper. But a “cardinal principle of contract construction [is] that a document should be
  read to give effect to all its provisions.” Mastrobuono, 514 U.S. at 63. By giving the term “less”
  its opposite meaning, today’s decision violates that clear principle. See DIRECTV, Inc. v.
  Imburgia, 136 S. Ct. 463, 469 (2015) (noting that “[a]bsent any indication” to the contrary, a
  contract term “presumably takes its ordinary meaning”).

         Straying from the plain language of the agreement, the majority also speculates that
  Honeywell agreed to the floor-level commitment purely for its own benefit, to limit its
  accounting liabilities in the future. Notably absent from this speculation, however, is the fact
  that Honeywell did not propose this language at all. It was Richard Atwood, UAW’s negotiator,
  who inserted the “shall not be less than” condition. In his deposition, Atwood explained that
  UAW objected to the placement of any limit on Honeywell’s future payment obligation; but to
Case 2:11-cv-14036-DPH-DRG
              Case: 18-1471 ECF
                            Document:
                                No. 193
                                      55-2
                                         filed Filed:
                                               04/03/20
                                                      04/03/2020
                                                           PageID.9180
                                                                   Page: 24
                                                                         Page 26 of (26
                                                                                     27 of 27)


   Nos. 18-1471/1975/1976           UAW, et al. v. Honeywell Int’l, Inc.                   Page 24


  ensure that retirees still received some vested benefit in exchange for this limit, he inserted the
  floor-level requirement as “a minimal limit that was to be guaranteed [and] that was to be vested
  for” covered retirees. Even if we were to consider extrinsic evidence—which we need not do
  because the language is clear—the record leaves no doubt that the purpose of this condition was
  to vest the floor-level contribution.

         Yard-Man was reversed as “incompatible with ordinary principles of contract law.”
  Tackett, 135 S. Ct. at 930. The majority’s decision on floor-level benefits suffers from the same
  malady. I therefore respectfully dissent as to that holding.
Case 2:11-cv-14036-DPH-DRG
               Case: 18-1471 ECF
                             Document:
                                 No. 19355-3
                                          filed 04/03/20
                                                Filed: 04/03/2020
                                                           PageID.9181
                                                                   Page: Page
                                                                         1    27 of (27
                                                                                     27 of 27)



                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT

                                         Nos. 18-1471/1975/1976


   INTERNATIONAL UNION, UNITED AUTOMOBILE,
   AEROSPACE AND AGRICULTURAL IMPLEMENT                                                 FILED
   WORKERS OF AMERICA (UAW); THOMAS BODE,                                             Apr 03, 2020
   BRUCE EATON, WILLIAM BURNS, PETER                                             DEBORAH S. HUNT, Clerk
   ANTONELLIS, and LARRY PRESTON,
   for themselves and others similarly situated,
          Plaintiffs - Appellees/Cross - Appellants,


          v.

   HONEYWELL INTERNATIONAL, INC.,
          Defendant - Appellant/Cross - Appellee.



                  Before: GILMAN, STRANCH, and NALBANDIAN, Circuit Judges.

                                            JUDGMENT
                             On Appeal from the United States District Court
                              for the Eastern District of Michigan at Detroit.

         THIS CAUSE was heard on the record from the district court and was argued by counsel.

         IN CONSIDERATION THEREOF, it is ORDERED that district court’s decision that (1) the
  pre-2003 CBAs did not vest lifetime, full-premium benefits, and (2) the 2003, 2007, and 2011
  CBAs did not vest lifetime, floor-level benefits, and its dismissal of the UAW’s claim that
  Honeywell received windfall financial advantages are AFFIRMED. IT IS FURTHER
  ORDERED that its decision that the 2011 CBA did not end Honeywell’s obligation to make full-
  premium contributions during the terms of that CBA is REVERSED.

                                                  ENTERED BY ORDER OF THE COURT




                                                  Deborah S. Hunt, Clerk
